Case 3:19-cv-00025-BRM-DEA Document 13 Filed 07/03/19 Page 1 of 5 PageID: 83

                                                                               educationlawyers.com




                                                                                         July 3, 2019

Via Electronic Filing
Hon. Douglas E. Arpert, USMJ
United States District Court - Trenton
Clarkson S. Fisher Fed. Bldg.
402 East State Street
Trenton, NJ 08608

Re:    Haley Schuler v. Monmouth Vocational School District
       3:19-cv-00025-BRM-DEA

Dear Your Honor:

As Your Honor is aware, I represent the Plaintiff in the above-captioned matter. Though
counsel’s brief was due on June 10, 2019, per the Court’s briefing schedule, I do not object to
counsel’s request for an extension. I respectfully wish to make two corrections based on what
counsel has represented in his letter. First, counsel and I only discussed an extension of July 1,
2019. (​See ​Annex “A.”). Second, counsel incorrectly states that it was the “fault of Plaintiff” that
he did not see the electronic filing. The filing generates an automatic notice, which lists the
email addresses of the parties to whom it is sent. (​See ​Annex “B.”). There was no fault on the
part of Plaintiff, as counsel received notice when the brief was filed.
Case 3:19-cv-00025-BRM-DEA Document 13 Filed 07/03/19 Page 2 of 5 PageID: 84



Please do not hesitate to be in touch should You Honor have any further questions.




                                                                       Respectfully submitted,



                                                                        Bradley R. Flynn, Esq.
                                                                         For Montgomery Law




Cc: Mr. Michael Pattanite, Esq.
Encl.
              Case 3:19-cv-00025-BRM-DEA Document 13 Filed 07/03/19 Page 3 of 5 PageID: 857/3/19, 8)14 AM
Montgomery Law Mail - Schuler


                                                                                                                Annex “A.”
                                                                                           Bradley Flynn <bradley@ed-law.com>



 Schuler
 2 messages

 Michael Pattanite <mpattanite@lenoxlaw.com>                                                           Wed, Jun 26, 2019 at 3:28 PM
 To: Bradley Flynn <bradley@ed-law.com>


    Brad



    I just saw the opposition to Schuler, I did not receive the electronic filing notification for some reason. Do you consent
    to me filing a reply brief by July 1, 2019?



    Please let me know so I can write to the Court.



    Thanks!



    Mike



    ---------------------------------------------------------
    Michael A. Pattanite, Jr., Esquire
    Partner




    136 Franklin Corner Road · Lawrenceville · New Jersey · 08648


    P: 609 896 2000 Ext. 130


https://mail.google.com/mail/u/0?ik=d96dbe0429&view=pt&search=…msg-f%3A1637432498383031498&simpl=msg-f%3A1637494723081144575   Page 1 of 3
              Case 3:19-cv-00025-BRM-DEA Document 13 Filed 07/03/19 Page 4 of 5 PageID: 867/3/19, 8)14 AM
Montgomery Law Mail - Schuler



    F: 609 895 1693


    The information contained in this e-mail message is attorneys'
    privileged and confidential information intended only for the person
    or entity named above. If you are not the intended recipient (or
    someone responsible to deliver it to the intended recipient), please
    be aware that any dissemination or copying of this communication is
    strictly prohibited. If you have received this communication in error,
    please notify us by telephone immediately at (609) 896-2000 and return
    the original message to us at the above address via the U. S. Postal
    Service. Thank you.




 Bradley Flynn <bradley@ed-law.com>                                                                     Thu, Jun 27, 2019 at 7:57 AM
 To: Michael Pattanite <mpattanite@lenoxlaw.com>

    Hey, Mike:

    Sorry you didn’t see the notice. I checked, and it generated on my end. Nonetheless, I am fine with you sending a
    letter to request the extension. The only thing I ask is that we exclude exhibits/references to exhibits in the reply, per
    the rules. Otherwise, I am on board with your request.

    Also, we should set up a time for a quick call on this matter to discuss resolution. I should have some time next week,
    before the holiday.

    Best,
    Bradley

    Sent from my iPhone

    On Jun 26, 2019, at 3:28 PM, Michael Pattanite <mpattanite@lenoxlaw.com> wrote:


            Brad



            I just saw the opposition to Schuler, I did not receive the electronic filing notification for some reason. Do
            you consent to me filing a reply brief by July 1, 2019?



            Please let me know so I can write to the Court.



            Thanks!




https://mail.google.com/mail/u/0?ik=d96dbe0429&view=pt&search…msg-f%3A1637432498383031498&simpl=msg-f%3A1637494723081144575   Page 2 of 3
             Case 3:19-cv-00025-BRM-DEA Document 13 Filed 07/03/19 Page 5 of 5 PageID: 877/3/19, 8)17 AM
Montgomery Law Mail - Activity in Case 3)19-cv-00025-BRM-DEA S…NMOUTH COUNTY VOCATIONAL SCHOOL Brief in Opposition to Motion


                                                                                                                      Annex “B.”
                                                                                               Bradley Flynn <bradley@ed-law.com>



 Activity in Case 3:19-cv-00025-BRM-DEA SCHULER v. MONMOUTH COUNTY
 VOCATIONAL SCHOOL Brief in Opposition to Motion
 1 message

 njdefiling@njd.uscourts.gov <njdefiling@njd.uscourts.gov>                                                  Mon, Jun 3, 2019 at 7:56 PM
 To: njdefiling@njd.uscourts.gov


   This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-
   mail because the mail box is unattended.
   ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of
   record and parties in a case (including pro se litigants) to receive one free electronic copy of all documents
   filed electronically, if receipt is required by law or directed by the filer. PACER access fees apply to all other
   users. To avoid later charges, download a copy of each document during this first viewing. However, if the
   referenced document is a transcript, the free copy and 30 page limit do not apply.

                                                            U.S. District Court

                                                      District of New Jersey [LIVE]

   Notice of Electronic Filing
   The following transaction was entered by MONTGOMERY, JOSEPH on 6/3/2019 at 7:56 PM EDT and filed on
   6/3/2019
   Case Name:           SCHULER v. MONMOUTH COUNTY VOCATIONAL SCHOOL
   Case Number:         3:19-cv-00025-BRM-DEA
   Filer:               MICHAEL SCHULER
   Document Number: 11

   Docket Text:
   BRIEF in Opposition filed by MICHAEL SCHULER re [10] First MOTION to Dismiss for
   failure to state a claim (Attachments: # (1) Certification, # (2) Text of Proposed Order)
   (MONTGOMERY, JOSEPH)

   3:19-cv-00025-BRM-DEA Notice has been electronically mailed to:

   JOSEPH W. MONTGOMERY &nbsp &nbsp joe@ed-law.com, aps@ed-law.com, bradley@ed-law.com,
   joe@philalaw.org, zach@ed-law.com

   PATRICK F. CARRIGG &nbsp &nbsp pcarrigg@lenoxlaw.com

   3:19-cv-00025-BRM-DEA Notice has been sent by regular U.S. Mail:

   The following document(s) are associated with this transaction:

    Document description:Main Document
    Original filename:n/a
    Electronic document Stamp:
    [STAMP dcecfStamp_ID=1046708974 [Date=6/3/2019] [FileNumber=12624830-0

https://mail.google.com/mail/u/0?ik=d96dbe0429&view=pt&search…ead-f%3A1635365695080136985&simpl=msg-f%3A1635365695080136985     Page 1 of 2
